On consideration of the “Request for Writ of Habeas Corpus” construed by the Court as a Petition for Appropriate Relief, and of respondent’s Answer and Response to Order to Show Cause, filed in the above-entitled action, it appearing that subsequent to the issuance of our Order to Show Cause, all charges against petitioner were dismissed and he was released from pretrial confinement, it is, by the Court, this 8th day of February 1972,
ORDERED:
That said Petition be, and the same is hereby, dismissed as moot.